DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claims 7, 16, 10 [diffuser encasing the exhaust is not shown] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Objections
Claims 1-19 are objected to because of the following informalities:  claim 1, line 8 “first direction” should be an –a—preceding the recitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 102, 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 8-15, 17-19 is/are rejected under 35 U.S.C. 102(a(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over SERVANTY (2,919,542) in view of the admitted prior art.  SERVANTY [see Fig. 2] teaches A system for improving operation of a U-shaped engine propulsion system used for powering a flight vehicle that is capable of being operated at low and high speeds/altitudes comprising: a pulsejet c, a, d, b including at least, a combustion chamber a, an inlet pipe c having a first a, with a proximal end of the inlet pipe c being connected to the combustion chamber and an open distal end pointed in first direction [rearward], with the inlet pipe c for an ingress of air for transmission to the combustion chamber and an output of thrust-producing gases after combustions in the combustion chamber a, an exhaust pipe b having a second length longer than the first length and connected to, and in fluid communications with, the combustion chamber a, with a proximal end of the exhaust pipe b being connected to the combustion chamber a and an open distal end pointed in the first direction [rearward], with the exhaust pipe b for an output of thrust-producing gases after combustions in the combustion chamber a, at least one fuel injector [not illustrated but inherent for combustion, alternately this is applicant’s admitted prior art.  It would have been obvious to one of ordinary skill in the art to provide fuel as necessary for combustion.] connected to the inlet pipe c or combustion chamber a for an injection of fuel into air input to the combustion chamber a, and a spark generating means [not illustrated but inherent for combustion.  It would have been obvious to one of ordinary skill in the art to provide a spark generating means as necessary for combustion] connected to the combustion chamber a for generation of sparks to ignite fuel-air mixtures input to the combustion chamber a to produce combustions for a production of thrust-producing gases for output from the input pipe and exhaust pipe b; and a diffuser e having a front section, middle section, and rear section, with the diffuser e encasing at least the combustion chamber a and inlet pipe c, with each section having a predetermined cross-sectional shape, and further with the front section having a first cross-sectional area, the middle section having e being capable of reducing the velocity of an airstream input to the diffuser e through the front section and transiting to the rear section during operation of the flight vehicle at low and high speeds/altitudes so that a predetermined amount of air can ingress the inlet pipe c for mixing with the fuel being injected by the fuel injector;  wherein the cross-sectional shape of the front section, middle section, and rear section of the diffuser e includes a predetermined cross-sectional shape;	 wherein the diffuser e includes a form in which the front section transitions to the wider middle section in a predetermined manner and the middle section transitions to the wider rear section in a predetermined manner;	 wherein the first direction [rearward] includes a direction toward a rearward end of the flight vehicle;	 wherein the diffuser e includes a form that decreases the velocity of the airstream input to the front section in a predetermined manner as such airstream transits from the front section to the rear section so that a predetermined amount of air will ingress the inlet pipe c by substantially reversing the direction of the predetermined amount of air flow from the first direction [rearward] to a second direction [forward into the inlet c];	 wherein the diffuser e includes a form that increases a level of static pressure in the diffuser e in a predetermined manner as such air transits from the front section to the rear section for enhancing an ability of the predetermined amount of air to ingress the inlet pipe c;	 (8) wherein the cross-sectional shape of the front section, middle section, and rear section of the diffuser e includes a circular or an oval cross-sectional shape [see e.g. Fig. e is integrated as part of a flight vehicle structure [not given significant patentable weight as even an engine casing on a flight vehicle is part of a flight vehicle; alternately Fig. 9 appears as a flight vehicle],    (10) wherein the diffuser e encases at least the combustion chamber a, the inlet pipe c, and the exhaust pipe b;	 wherein the cross-sectional shape of the front section, middle section, and rear section of the diffuser e includes a predetermined cross-sectional shape;	 wherein the diffuser e includes a form in which the front section transitions to the wider middle section in a predetermined manner and the middle section transitions to the wider rear section in a predetermined manner; 	 wherein the first direction [rearward] includes a direction toward a rearward end of the flight vehicle;	 wherein the diffuser e includes a form that decreases the velocity of the airstream input to the front section in a predetermined manner as such airstream transits from the front section to the rear section so that a predetermined amount of air will ingress the inlet pipe c by substantially reversing the direction of the predetermined amount of air flow from the first direction [rearward] to a second direction;	 wherein the diffuser e includes a form that increases a static pressure in the diffuser e in a predetermined manner as such air transits from the front section to the rear section for enhancing an ability of the predetermined amount of air to ingress the inlet pipe c;	  (17) wherein the cross-sectional shape of the front section, middle section, and rear section of the diffuser e includes a circular or an oval cross-sectional shape;	 wherein the diffuser e is integrated as part of the flight vehicle structure [not given significant patentable weight as even an engine casing on a flight vehicle is part of a flight vehicle; e dissipates heat from, and cools, at least portions of the pulsejet engine disposed within the diffuser e.  

    PNG
    media_image1.png
    330
    640
    media_image1.png
    Greyscale
 
Claim(s) 1-6, 8-15, 17-19 are rejected under 35 U.S.C. 103 as obvious over SERVANTY (2,919,542) in view of the admitted prior art, as applied above, and further in view of Lockwood et al (3,462,955).  SERVANTY teaches various aspects of the claimed invention including the claimed diffuser e and exhaust pipe that has a second length that is longer than first length of the inlet pipe.  Lockwood teaches a pulsejet including at least, a combustion chamber 12, an inlet pipe 13 having a first length and connected to, and in fluid communication with, the combustion chamber 12, with a proximal end of the inlet pipe being connected to the combustion chamber and an open distal end 15 pointed in first direction, with the inlet pipe for an ingress of air for 
Claim(s) 7, 16 is/are rejected under 35 U.S.C. 103 as obvious over any of previous treatments of SERVANTY (2,919,542), as applied above, and further in view of Paris et al (2,750,733).  The prior art do not teach a deformable extension capable of changing the cross-sectional area of the open end of the rear section for adjusting the level of static pressure within the diffuser.  Paris et al teach an analogous diffuser 1 for pulsejets where a deformable extension 17 capable of changing the cross-sectional area of the open end of the rear section from the exhaust of the diffuser 1 for adjusting the level of static pressure therewithin [col. 2, lines 55-67].  It would have been obvious to one of ordinary skill in the art to employ a deformable extension capable of changing the cross-sectional area of the open end of the rear section for adjusting the level of static pressure within the diffuser for the rear section of the diffuser of SERVANTY, in order to vary the amount of the air through the diffuser.  Such an arrangement would inherently adjust the level of static pressure within the diffuser.
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

March 4, 2021